Title: From Thomas Jefferson to Joseph Carrington Cabell, 30 January 1821
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 30. 21.
You will recollect that at the meeting of the Visitors of the University on the 4th of Oct. last, mr Johnson being disabled by sickness to attend and having been prevented at the April meeting by bad weather  we were apprehensive his commission might be vacated by a failure to act for the space of one year, and I was requested to apply to the Governor for a renewal of the commission. I accordingly communicated the request to the Governor by letter. he observed to me that mr Johnson could not have failed to act for the space of a year, because he had not been one year in office under the present commission which commenced only on the 29th of Feb. last; and he suggested that a meeting, or any other act as a visitor before the 28th of Feb. ensuing, might yet save the lapse. I know of but one act which the law authorises to the visitors individually & out of meeting to wit the  concurrence in the call of a special meeting. this is undoubtedly a visitorial act: and I propose therefore that the visitors shall individually sign such a call, annexing the date of their respective signatures, which will prove it done within the year. I accordingly sign such a paper myself and forward it to mr Madison for his signature with a request to forward it on to you to obtain your’s, mr Johnson’s, Genl Breckenridge’s & Genl Taylor’s on your returning it to me I will obtain Genl Cocke’s. I have fixed on the 1st of April because we meet of course at Monticello on or before that day for the preparation of business. it will not be necessary to repair actually to the university, the signature of the call being the essential act, and the actual meeting at the university not necessary to it’s validity. a reappointment by the Govr & council might have saved us this ceremony but for the use of the unlucky word ‘successor’ in the law: and altho I suggested to the Governor that that might be got over by a first appointment and resignation of a John Doe, he thought some might raise scruples on it as an evasion, and that we had better prevent it by an act of our own: and I think myself that, as this accident will frequently happen, we had better keep the remedy within our own power by setting this precedent at once. affectionate salutations to yourself and our colleagues.Th: Jefferson